Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General of the United States, that the *462merchandise covered by the appeal for reappraisement above numbered consists of Cyanine Green, Supra Blue and Azogen Blue.
IT IS FURTHER STIPULATED AND AGREED that the appeal as to the items Supra Blue and Azogen Blue listed on the invoice in this appeal for reappraisement is abandoned.
IT IS FURTHER STIPULATED AND AGREED that the value of a competitive article similar to the Cyanine Green above mentioned, manufactured or produced in the United States at the time of the exportation of the involved merchandise to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for delivery, at which the merchandise was freely offered for sale for domestic consumption to all purchasers in the principal market of the United States, in the ordinary course of trade and in the usual wholesale quantities, was Two dollars and fifteen cents ($2.15) per pound.
IT IS FURTHER STIPULATED AND AGREED that the appeal for reappraisement above mentioned be submitted on this stipulation.
*******
On the agreed facts, I find the American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the cyanine green here involved, and that such value was $2.15 per pound.
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the appeal is dismissed.
Judgment will be entered accordingly.